Citation Nr: 1045512	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-45 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for claimed residuals of a left 
eye injury.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to February 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision, 
the RO denied service connection for a left eye injury and 
residuals of a left foot injury; granted service connection for 
bilateral hearing loss and denied entitlement to special monthly 
compensation (SMC) based on the need for aid and 
attendance/housebound.  

In the Veteran's notice of disagreement (NOD), received at the RO 
in April 2009, the Veteran specifically disagreed with the denial 
of service connection for a left eye injury, and explained that 
he did not injury his left foot in service, but rather, incurred 
a right big toe injury.  The RO, in a rating decision in July 
2009, granted service connection for right great toe 
onychomycosis with history of ingrown toenail (claimed as right 
great toe injury).    

In October 2009, the RO issued a statement of the case (SOC) 
addressing the other issue listed in the Veteran's NOD, that of 
service connection for a left eye injury.  The Veteran perfected 
his appeal with the submission of a VA Form 9, substantive appeal 
which was received at the RO in November 2009.  

In September 2010, the Veteran and his spouse testified at a 
video conference hearing at the RO before the undersigned 
Veterans Law Judge sitting in Washington, DC.  A transcript of 
the testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he injured his left eye during service.  
He claimed that he was knocked out in October 1944 and debris 
entered his eye when an explosion completely destroyed the 
landing craft next to him during the invasion of Leyte.  After 
the mission, the Veteran reportedly returned to the ship and went 
to sick bay and received treatment.  A review of the Veteran's 
service treatment records (STRs) are negative for injury or 
treatment as claimed.  The Veteran's separation physical noted 
that the left eye sight was 20/20.  

At his personal hearing before the undersigned in September 2010, 
the Veteran testified that during the invasion of Leyte in 
October 1944 he was a coxswain on a landing craft mechanism (LCM) 
that landed troops on the beach with a tank.  The Veteran 
testified that, on his way in, the LCM on his starboard side was 
knocked out and as his attention was drawn to that explosion, 
debris and shrapnel from that explosion wounded his left eye.  
After he completed his operation approximately four hours later, 
he went to sick bay aboard the USS Rushmore where he was treated 
for the left eye injury.  The Veteran further testified that he 
wore a patch for approximately three months to keep the salt 
water out of his eye.  

The Veteran also testified that he was in a subsequent attack 
which damaged the ship that contained the sick bay records which 
would document the treatment for his left eye injury.  He was 
told that all of his records were lost at sea as were everybody 
else's records that were aboard that ship.  The Veteran also 
testified that he began wearing glasses in 1946 about two months 
after service discharge for legal blindness in the left eye.  The 
Veteran reported that he could not read and had trouble seeing up 
close, but did not have trouble with distance.  

The Veteran's spouse, who was married to the Veteran two days 
after the Veteran's discharge from service, testified that she 
recalled the Veteran having difficulty with driving shortly after 
service because of his eye sight in the left eye.  

The Veteran also testified that he underwent a surgical procedure 
in 2005 on his left eye and the eye surgeon noted that the 
Veteran had a bad scar in his left eye.  He indicated that he 
received medical treatment through VA beginning in 2004.  
Accordingly, the RO should obtain outstanding VA records pre-
dating 2006.  In addition, the RO should associate with the 
claims folder any pertinent VA treatment records dating from June 
2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

After the hearing, records were obtained that show a current 
disability involving the left eye; however, no opinion as to the 
etiology of any left eye disability has been provided.

Importantly, the Veteran is certainly competent to report the 
events he experienced in service, namely the injury to his left 
eye from explosive debris during a combat mission in 1944.  The 
Veteran is also competent to report that he sought treatment at 
sick bay aboard the USS Rushmore for injuries sustained to his 
left eye.  There is no reason to doubt the Veteran's credibility 
in this regard, or that the sick bay records were destroyed when 
his ship was flooded.  The Veteran's reported history regarding 
the in-service left eye injury and treatment therefor are found 
credible.  However, what remains unknown is whether any of the 
Veteran's current left eye disabilities are related to the in-
service injury.  The answer to this type of medical question 
cannot be provided with mere lay observation.  In light of the 
foregoing, and in particular the Veteran's credible testimony 
regarding his in-service treatment for a left eye injury, the 
Veteran should be afforded a VA examination to determination the 
current nature and likely etiology of any current left eye 
disabilities.  

In disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
folder all pertinent VA records dating from 
January 2004 to February 2006 and from June 
2009 that have not already been associated 
with the claims file.  

2.  Schedule the Veteran for a VA 
ophthalmology examination to determine the 
current nature and likely etiology of any 
left eye disabilities, to include whether 
they were, as likely as not, caused by the 
Veteran's reported in-service left eye injury 
involving debris in the eye during a combat 
mission in October 1944.  All indicated tests 
should be completed.  The claims file, 
including a copy of this remand, should 
be made available to the examiner for review 
in conjunction with the examination.  Based 
on a review of the entire record, including, 
but not limited to, the Veteran's reported 
history recorded on the video conference 
hearing transcript from September 2010, the 
examiner should opine as to whether it is at 
least as likely as not (a 50 percent or 
higher likelihood) that the Veteran's current 
left eye disability(ies) had its onset during 
service or is otherwise related to the 
claimed in-service left eye injury.  
Importantly, the examiner should be aware 
that the Veteran's statements regarding the 
history of the in-service injury, the three-
month use of a patch over the eye following 
the initial treatment from the injury, and 
the reports of trouble seeing shortly after 
discharge from service are deemed credible.  
In this regard, the examiner should also 
comment on whether the objective findings on 
examination are consistent with the Veteran's 
reported history.  A complete rationale 
should accompany all opinions expressed.

3.  Readjudicate the Veteran's claim for 
entitlement to service connection for 
residuals of a left eye injury.  If the 
action taken is adverse to the Veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

